Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 2
          AMENDMENT NO. 2 dated as of December 17, 2010, between INTERNATIONAL
LEASE FINANCE CORPORATION (the “Company”); each of the financial institutions
listed on the signature pages hereof (individually, a “Bank” and, collectively,
the “Banks”, together with their respective successors and assigns); and
CITICORP USA, INC. (herein, in its individual corporate capacity, together with
its successors and assigns called “CUSA”), as administrative agent for the Banks
(herein, in such capacity, together with its successors and assigns in such
capacity, called the “Agent”).
          The Company, the Banks and CUSA, as administrative agent, are parties
to a Five-Year Revolving Credit Agreement dated as of October 13, 2006, as
amended by Amendment No. 1 dated as of April 16, 2010 (the “Credit Agreement”).
The Company has requested that the Credit Agreement be amended in certain
respects and accordingly, the parties hereto hereby agree as follows:
          Section 1. Definitions. Except as otherwise defined herein, terms
defined in the Credit Agreement (as amended hereby) are used herein as defined
therein.
          Section 2. Amendments. The Credit Agreement is amended effective upon
the satisfaction of the conditions set forth in Section 3 as follows:
          2.01. The definition of “Fixed Charge Coverage Ratio” in Section 1.2
of the Credit Agreement is amended to read in its entirety as follows:
“Fixed Charge Coverage Ratio” on the last day of any quarter of any fiscal year
of the Company means the ratio for the period of four fiscal quarters ending on
such day of earnings to combined fixed charges and preferred stock dividends
referred to in Paragraph (d)(1) of Item 503 of Regulation S-K of the Securities
and Exchange Commission, as amended from time to time, and determined pursuant
to Instructions to paragraph 503(d) of such Item 503 with the Company as
“registrant” (such ratio to be calculated in a manner consistent with the
calculations set forth on Exhibit F); provided that, in connection with the
computation of earnings, any impairment charges incurred during such period in
connection with write-downs to their fair value of aircraft owned at any time
during such period shall be added to the calculation of earnings to the extent
such impairment charges were deducted in computing earnings for such period;
provided, however, that if the Required Banks in their reasonable discretion
determine that amendments to Regulation S-K subsequent to the date hereof
substantially modify the provisions of such Item 503, “Fixed Charge Coverage
Ratio” shall have the meaning determined by this definition without regard to
any such amendments.
ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



-2-

          Section 3. Conditions to Effectiveness. This Amendment No. 2 shall
become effective as of the first date on which the Agent shall have received
(i) this Amendment No. 2 executed and delivered by the Company, the Required
Banks and the Agent and (ii) evidence that the Company shall have repaid Loans
outstanding under the Credit Agreement in the aggregate principal amount of not
less than $800,000,000 together with accrued interest thereon.
          Section 4. Representations and Warranties. The Company represents and
warrants to the Banks and the Agent that (a) the execution, delivery and
performance by the Company of this Amendment No. 2 and the performance by the
Company of the Credit Agreement, as amended hereby, have been duly authorized by
all necessary corporate action on the part of the Company, (b) this Amendment
No. 2 has been duly executed and delivered by the Company, (c) this Amendment
No. 2 and the Credit Agreement, as amended hereby, constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights generally and to
general equity principles, (d) the representations and warranties of the Company
set forth in Section 8 of the Credit Agreement, as amended hereby, and in each
of the other Loan Documents are true and correct in all material respects on the
date hereof as if made on and as of the date hereof (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date) and as if each reference in said
Section 8 to “this Agreement” included reference to this Amendment No. 2 and to
the Credit Agreement as amended by this Amendment No. 2 (and the Company agrees
that it shall be an Event of Default under Section 11.1.5 of the Credit
Agreement if any representation or warranty of the Company in this Amendment
No. 2 is untrue or misleading in any material respect when made), and (e) as of
the date hereof, no Unmatured Event of Default or Event of Default has occurred
and is continuing.
          Section 5. Reference to and Effect on the Loan Documents. On and after
the effectiveness of this Amendment No. 2, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Notes or
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment No. 2. Except as
herein provided, the Credit Agreement shall remain unchanged and in full force
and effect. The execution, delivery and effectiveness of this Amendment No. 2
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Bank or the Agent under the Credit Agreement or
the other Loan Documents, nor constitute a waiver of any provision of the Credit
Agreement, any Note or any other Loan Document.
          Section 6. Cost and Expenses. The Company hereby agrees to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent
pursuant to the Credit Agreement or in connection with this Amendment No. 2 or
the Credit Agreement, or any of the transactions contemplated hereby or thereby
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Agent) in accordance with the terms of Section 13.5 of the
Credit Agreement.
ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



-3-

          Section 7. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 2 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 2 by signing any such counterpart.
Delivery of a copy of this Amendment No. 2 by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Amendment No.2. This Amendment No. 2 shall be governed by, and construed
in accordance with, the law of the State of New York.
ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 2 to be duly executed and delivered as of the day and year first above
written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Frederick S. Cromer         Name:   Frederick S. Cromer       
Title:   Chief Financial Officer            By:   /s/ Pamela S. Hendry        
Name:   Pamela S. Hendry        Title:   Senior Vice President & Treasurer     
  AGENT

CITICORP USA, INC.
      By:   /s/ Maureen P. Maroney         Name:   Maureen P. Maroney       
Title:   Vice President        BANKS

CITICORP USA, INC.
      By:   /s/ Maureen P. Maroney         Name:   Maureen P. Maroney       
Title:   Vice President        Australia and New Zealand Banking Group Limited
      By:   /s/ John W. Wade         Name:   John W. Wade        Title:   Deputy
General Manager, Head of
Operations and Infrastructure     

ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



            Bank of America, N.A.
      By:   /s/ Erik S. Grossman         Name:   Erik S. Grossman       
Title:   Vice President        Bank of Scotland
      By:   /s/ Paul Greig         Name:   Paul Greig        Title:   Director 
      Barclays Bank PLC
      By:   /s/ Kevin Cullen         Name:   Kevin Cullen        Title:  
Director        BMO Capital Markets Financing Inc.
      By:   /s/ Sue R. Blazis         Name:   Sue R. Blazis        Title:   Vice
President        CITIBANK N.A.,
      By:   /s/ Brian Blessing         Name:   Brian Blessing        Title:  
Attorney-in-Fact     

ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



            Credit Suisse AG, Cayman Islands Branch, FKA as
Credit Suisse, Cayman Islands Branch
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
        By:   /s/ Kathrin Marti         Name:   Kathrin Marti        Title:  
Assistant Vice President        Black Diamond Offshore Ltd.       By:  Carlson
Capital, L.P., its investment advisor               By:   /s/ Clint D. Carlson  
      Name:   Clint D. Carlson        Title:   President, Asgard Investment
Corp. II
General Partner of Carlson Capital, L.P.
Investment Advisor        Double Black Diamond Offshore Ltd.       By:  Carlson
Capital, L.P., its investment advisor               By:   /s/ Clint D. Carlson  
      Name:   Clint D. Carlson        Title:   President, Asgard Investment
Corp. II
General Partner of Carlson Capital, L.P.
Investment Advisor        Deutsche Bank AG New York Branch
      By:   /s/ Robert Chesley         Name:   Robert Chesley        Title:  
Director            By:   /s/ John S. McGill         Name:   John S. McGill     
  Title:   Director     

ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



            HSBC Bank USA, National Association
      By:   /s/ Chris Catucci         Name:   Chris Catucci        Title:   Vice
President, Financial Institutions Group Insurance U.S.        JPMorgan Chase
Bank, N.A.
      By:   /s/ Matthew H. Massie         Name:   Matthew H. Massie       
Title:   Managing Director        Mizuho Corporate Bank Limited
      By:   /s/ Toru Inoue         Name:   Toru Inoue        Title:   Deputy
General Manager        Royal Bank of Canada
      By:   /s/ Scott Umbs         Name:   Scott Umbs        Title:   Authorized
Signatory        Societe Generale
      By:   /s/ Linda Tam         Name:   Linda Tam        Title:   Director   
 

ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



            Standard Chartered Bank
      By:   /s/ Robert Gilbert         Name:   Robert Gilbert        Title:  
Managing Director A0594            By:   /s/ Robert K. Reddington        
Name:   Credit Documentation Manager, Credit          Documenation Unit, WB
Legal-Americas        Sumitomo Mitsui Banking Corporation, New York
      By:   /s/ William M. Ginn         Name:   William M. Ginn        Title:  
Executive Officer        The Bank of New York Mellon
      By:   /s/ Gordon B. Berger         Name: Gordon B. Berger        Title:  
Managing Director        The Bank of Nova Scotia
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        Toronto Dominion (Texas) LLC
      By:   /s/ Debbi Brito         Name:   Debbi Brito        Title:  
Authorized Signatory        UBS AG, Stamford Branch
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director     

ILFC — Amendment No. 2 to 2006 Facility

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Mary E. Evans         Name:   Mary E. Evans       
Title:   Associate Director        Wells Fargo Bank, NA
      By:   /s/ Craig Weller         Name:   Craig Weller        Title:   Vice
President        Westpac Banking Corporation
      By:   /s/ Niclas Fjalltoft         Name:   Niclas Fjalltoft       
Title:   Director     

ILFC — Amendment No. 2 to 2006 Facility

 